Citation Nr: 1507406	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-21 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  He died July [redacted], 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The Veteran died in July 2008.  The immediate cause of death was listed as respiratory failure.  Significant conditions contributing to death were dilated cardiomyopathy and stroke. 

2.  At the time of his death, the Veteran had been awarded service-connection for severe visual impairment of the left eye, rated as 60 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; diabetic neuropathy of the left lower extremity, rated as 20 percent disabling; diabetic neuropathy of the right lower extremity, rated as 10 percent disabling; allergic rhinosinusitis, assigned a non-compensable (0 percent) rating; and erectile dysfunction, assigned a non-compensable rating.  His combined rating was 80 percent, and he had been awarded a total disability rating based on individual unemployability (TDIU) from November 2007. 

3.  The Veteran was diagnosed with ischemic heart disease by a private treatment provider in June 2008.



CONCLUSION OF LAW

A service-connected disability caused or contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014). 

For a service-connected disability to be the cause of death, it must singly, or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2014). 

The basic facts are not in dispute.  At the time of his death, the Veteran had been awarded service-connection for severe visual impairment of the left eye, rated as 60 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; diabetic neuropathy of the left lower extremity, rated as 20 percent disabling; diabetic neuropathy of the right lower extremity, rated as 10 percent disabling; allergic rhinosinusitis, assigned a non-compensable (0 percent) rating; and erectile dysfunction, assigned a non-compensable rating.  His combined rating was 80 percent, and he had been awarded a total disability rating based on individual unemployability (TDIU) from November 2007.

The death certificate lists the immediate cause of the Veteran's death as respiratory failure.  It also lists dilated cardiomyopathy and stroke as significant conditions contributing to the Veteran's death.  

Importantly, the Veteran was not service-connected for any cardiovascular condition, including cardiomyopathy, at the time of his death.  However, since the Veteran's death, ischemic heart disease has been added as a condition for which service connection can be granted on a presumptive basis due to herbicide exposure.  

VA treatment records show that the Veteran was diagnosed with non-ischemic cardiomyopathy after an October 2005 cardiac catheterization.  In a December 2009 VA opinion, a VA physician also diagnosed the Veteran with non-ischemic heart cardiomyopathy which is less likely than not related to the Veteran's active military service.  However, records from the Centro Cardio de Puerto Rico show that in June 2008, the Veteran was admitted for congestive heart failure and underwent a surgery to implant a cardiac defibrillator.  The Veteran was diagnosed with ischemic heart disease.   

As the Board is not competent to determine which of the Veteran's diagnoses (non-ischemic cardiomyopathy v. ischemic cardiomyopathy) is most probative, it finds that the evidence is in equipoise regarding whether or not the Veteran's suffered from ischemic heart disease and the benefit of the doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  As the Veteran's in-service exposure to herbicides has been established, the Board finds that the Veteran's ischemic heart disease is presumptively related to his active military service.

As the condition which caused the Veteran's death was incurred in or aggravated by service, entitlement to service connection for the cause of the Veteran's death is granted.  

ORDER

Entitlement to Dependency and Indemnity Compensation (DIC), to include entitlement to service connection for the cause of the Veteran's death, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


